ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
The Minesen Company                        )      ASBCA Nos. 55996, 55997
                                           )
Under Contract No. NAFBA3-93-C-OOO I       )

APPEARANCES FOR THE APPELLANT:                    Darrell G. Waas, Esq.
                                                  Patricia C. Campbell
                                                   Waas Campbell Rivera Johnson
                                                    & Velasquez LLP
                                                   Denver, CO

APPEARANCES FOR THE GOVERNMENT:                   Raymond M. Saunders, Esq.
                                                   Army Chief Trial Attorney
                                                  Scott N. Flesch, Esq.
                                                  Evan C. Williams, Esq.
                                                   Trial Attorney

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 24 May 2017



                                                MICHAEL T. PAUL
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 55996, 55997, Appeals of The Minesen
Company, rendered in conformance with the Board's Charter.

      Dated:


                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals